United States Court of Appeals
                      For the First Circuit

No. 10-1437

                    JAMES MCINNIS SR., ET AL,

                     Plaintiffs, Appellants,

                                  v.

                      STATE OF MAINE, ET AL,

                      Defendants, Appellees.



                           ERRATA SHEET


     The opinion of this Court issued on March 7, 2011 is amended
as follows:

     On the cover sheet replace

     "William Maselli was on brief, for the appellant.
     Janet T. Mills, Attorney General, with whom William R. Fisher,
Assistant Attorney General, Peter T. Marchesi, and Cassandra S.
Shaffer, were on brief, for the appellee."

     with

     "Robert C. Andrews for appellants.
     William R. Fisher, Assistant Attorney General, with whom Janet
T. Mills, Attorney General, was on brief, for appellees William
Deetjen, Craig Andersen, Philip Alexander, Scott Rochefort and
Stephen Borst.
     Cassandra S. Shaffer, with whom Peter T. Marchesi, and Wheeler
& Arey, P.A., were on brief, for appellees York County, Kenneth
Hatch and Maurice Ouellette."